  Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 1 of 13 PageID #:2061




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

SNEAKER MATCH, LLC,
an Arizona Limited Liability Company,

       Plaintiff,                                        Case No.: 1:21-cv-02003

               v.

JOHN DOES 1-10,

      Defendants.
____________________________________________________________________________


                          PRELIMINARY INJUNCTION ORDER

      THIS CAUSE being before the Court on Plaintiff Sneaker Match LLC’s (“Plaintiff” or

“Sneaker Match”) Ex Parte Motion for Entry of a Preliminary Injunction, and this Court having

heard the evidence before it hereby GRANTS Plaintiff’s Motion in its entirety against the

Defendants operating under the known and to be determined seller aliases.

      THIS COURT HEREBY finds that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more aliases

and domains identified in the revised Schedule A, offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, have sold products

bearing unauthorized copies of the Sneaker Match Copyrighted Designs (including U.S.

Copyright Registration Numbers:



VA0002200361, VA0002220928, VA0002200728, VA0002222471,

VA0002232119, VA0002221799, VA0002226336, VA0002230668, VA0002221669, VA00022
   Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 2 of 13 PageID #:2062




22472, VA0002231696))        and/or     using    infringing       and   counterfeit   versions   of

the Plaintiff’s trademarks (a list of which is included below).

USPTO Registered Sneaker Match Trademarks (“Sneaker Match Marks”)
               a. SNEAKER MATCH TEES (USPTO Reg. No. 5,010,674)
               b. SNEAKER MATCH (USPTO Reg. No. 5,784,852)


                   a. Sneaker Match Logo:                     (USPTO Serial No. 88/961,104, now
                   USPTO Registration no. 6,345,104)

Common Law Sneaker Match Marks (“Collection Marks”)

                       a.      Misfit Teddy
                       b.      Young and Heartless Bear
                       c.      Heartless Bear
                       e.      Misunderstood Monkey
                       f.      Misunderstood Bear
                       f.      Misunderstood Tiger
                       g.      Misunderstood Puppy
                       h.      Goat Toon
                       i.      Drippy Penguin
                       j.      Stackin Grizzly
                       k.      Misfit Rabbit
                       l.      Misfit Tiger
                       m.      Voodoo Sneaker Bear
                       n.      The Cat With The Stacks
                       o.      Paper Chaser
                       p.      Shootin Bear


Defendants and Defendant’s Aliases (“Defendants”)

       Sneaker Match has provided evidence identifying known aliases of Defendants

discovered via its own research included as Schedule A to the Amended Complaint. Furthermore,

via expedited discovery granted in the Temporary Restraining Order (“TRO”) Sneaker Match has

uncovered additional aliases of Defendants. Furthermore, Sneaker Match’s continued

investigation of Defendants’ actions and Defendants’ actions taken since the TRO was entered

and pursuant thereto. It is likely that Sneaker Match, through further investigation and as a result

of expedited discovery will identify additional aliases used by Defendants including new or

                                                 2
   Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 3 of 13 PageID #:2063




additional domain names (“Domain Names”), online marketplace seller accounts and names

(“Defendant    Seller   Aliases”),   and    other   linked    financial   accounts (“Defendant

Financial Accounts”) as well as the actual identity of Defendant individuals and entities

(“Defendants”). This order shall apply to all Defendants including known and later identified

defendant aliases including all Domain Names, Defendant Seller Aliases, and Defendant

Financial Accounts.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Sneaker Match’s

previously granted Motion for Entry of a Temporary Restraining Order establishes that Sneaker

Match has demonstrated a likelihood of success on the merits; that no remedy at law exists; and

that Sneaker Match will suffer irreparable harm if the injunction is not granted.

Specifically, Sneaker Match has proved a prima facie case of trademark infringement because

(1) the SNEAKER MATCH Registered Trademarks are distinctive marks and are registered with

the U.S. Patent and Trademark Office on the Principal Register, (2) Defendants are not licensed

or authorized to use any of the Sneaker Match Trademarks, and (3) Defendants’ use of

the Sneaker Match Trademarks is causing a likelihood of confusion as to the origin or

sponsorship of Defendants’ products with Sneaker Match. Furthermore, Defendants’ continued

and unauthorized use of the Sneaker Match Trademarks irreparably harms Sneaker Match or

through diminished goodwill and brand confidence, damage to Sneaker Match’s reputation, loss

of exclusivity, and loss of future sales. Monetary damages fail to address such damage and,

therefore, Sneaker Match has an inadequate remedy at law. Moreover, the public interest is



                                               3
     Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 4 of 13 PageID #:2064




served by entry of this Preliminary Injunction to dispel the public confusion created by

Defendants’ actions. As such, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them

        be temporarily enjoined and restrained from:

        a. using the Sneaker Match Marks, Collection Marks, or any reproductions, counterfeit

           copies or colorable imitations thereof in any manner in connection with the

           distribution, marketing, advertising, offering for sale, or sale of any product that is not

           a genuine Sneaker Match product or not authorized by Sneaker Match to be sold in

           connection with the Sneaker Match Marks and Collection Marks;

        b. reproducing, distributing copies of, making derivative works of, or publicly displaying

           the Sneaker Match Copyrighted Designs in any manner without the express

           authorization of Sneaker Match;

        c. passing off, inducing, or enabling others to sell or pass off any product as a

           genuine Sneaker Match product or any other product produced by Sneaker Match,

           that is not Sneaker Match’s or not produced under the authorization, control or

           supervision of Sneaker Match and approved by Sneaker Match for sale under

           the Sneaker        Match Marks,           Collection      Marks, and/or         the Sneaker

           Match Copyrighted Designs;

        d. committing any acts calculated to cause consumers to believe that Defendants’

           products are those sold under the authorization, control or supervision of Sneaker

           Match,     or   are   sponsored     by,       approved   by,   or   otherwise    connected

           with Sneaker Match;



                                                     4
     Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 5 of 13 PageID #:2065




        e. further infringing the Sneaker Match Marks, Collection Marks, and/or the Sneaker

           Match Copyrighted Designs and damaging Sneaker Match’s goodwill; and

        f. manufacturing, shipping, delivering, importing, holding for sale, transferring or

           otherwise moving, storing, distributing, returning, or otherwise disposing of, in any

           manner, products or inventory not manufactured by or for Sneaker Match, nor

           authorized by Sneaker Match to be sold or offered for sale, and which bear any

           of Plaintiff’s trademarks, including the Sneaker Match Marks and Collection Marks,

           or any reproductions, counterfeit copies or colorable imitations thereof and/or which

           bear the Sneaker Match Copyrighted Designs.

2.      The name servers for the Domain Names, including, but not limited to, Cloudflare,

        Registrar-servers.com, Domain Control, and BigCommerce within five (5) business days

        of receipt of this Order, shall, at Sneaker Match’s choosing:

        a. unlock and change the registrar of record for the Domain Names, including

           subsequently identified Domain Names by Sneaker Match, to a registrar of Sneaker

           Match’s selection until further ordered by this Court; or

        b. disable the Domain Names, including subsequently identified Domain Names by

           Sneaker Match, and make them inactive and untransferable until further ordered by

           this Court.

3.      The domain name registrars, including, but not limited to, GoDaddy Operating Company

        LLC (“GoDaddy”), Name.com, Namecheap Inc. (“Namecheap”), NameSilo LLC, Mat

        Bao Corporation, Porkbun LLC, and Google, LLC, within five (5) business days of

        receipt of this Order shall take any steps necessary to transfer the Domain

        Names, including subsequently identified Domain Names by Sneaker Match, to a



                                                 5
     Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 6 of 13 PageID #:2066




        registrar account of Sneaker Match’s selection so that the Domain Names can be

        redirected or disabled until further ordered by this Court.

4.      Upon Sneaker Match’s request, any third party with actual notice of this Order who is

        providing services for any of the Defendants, or in connection with any of

        Defendants’ known or subsequently identified aliases including Domain Names and

        Defendant Seller Aliases, including, without limitation, any online marketplace

        platforms, privacy service providers such as Shopify, WhoIsGuard, Private by Design

        LLC, Cloudflare, Domains by Proxy, LLC, whoisprotection.cc, PrivacyGuardian.org,

        Domain Protection Services, Inc., BigCommerce, Ebay, and Etsy, and Social Media

        companies,             including,         without             limitation,      Facebook,

        Instagram, and Twitter, (collectively, the “Third Party Providers”) shall, within five (5)

        business days after receipt of such notice, provide to Sneaker Match expedited discovery,

        including copies of all documents and records in such person’s or entity’s possession or

        control relating to:

        a. the identities and locations of Defendants, their agents, servants, employees,

            confederates, attorneys, and any persons acting in concert or participation with them,

            including all known contact information, and all associated e-mail addresses;

        b. the nature of Defendants’ operations and all associated advertising, sales, methods of

            payment for services and financial information, including, without limitation,

            identifying information associated with the Online Marketplaces, Domain

            Names, Online Seller Aliases, and Defendants’ financial accounts, as well as

            providing a full accounting of Defendants’ sales and listing history related to their

            respective Online Marketplaces, Online Seller Aliases, and Domain Names; and



                                                  6
     Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 7 of 13 PageID #:2067




        c. any financial accounts owned or controlled by Defendants, including their agents,

           servants, employees, confederates, attorneys, and any persons acting in concert or

           participation with them, including such accounts residing with or under the control of

           any banks, savings and loan associations, payment processors or other financial

           institutions, including, without limitation, PayPal, Inc. (“PayPal”), Alipay, Amazon

           Pay, Wish.com, Stripe, or other merchant account providers, payment providers, third

           party processors, and credit card associations (e.g., MasterCard and VISA).

5.      Upon Sneaker Match’s request, those with notice of the injunction, including the Third-

        Party Providers as defined in Paragraph 4, shall, within ten (10) business days after receipt

        of such notice, disable and cease displaying any advertisements used by or associated

        with Defendants in connection with the sale of counterfeit and infringing goods using

        the Plaintiff’s Trademarks and/or which bear the Sneaker Match Copyrighted Designs.

6.      Defendants shall be temporarily and preliminarily restrained and enjoined from

        transferring or disposing of any money or other of Defendants’ assets until further ordered

        by this Court.

7.      Any Third-Party Providers identified herein or through discovery, including but not

        limited to, PayPal, Alipay, Wish.com, Stripe, Payoneer, and Amazon Pay, shall,

        within five (5) business days of receipt of this Order:

        a. locate all accounts and funds connected to Defendants’ aliases, Online

           Marketplaces Online Seller Aliases, and Domain Names, including, but not limited

           to, any financial accounts connected to the information listed in Schedule

           A hereto and any additional information provided for Defendants by third parties or

           identified by Sneaker Match; and



                                                  7
     Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 8 of 13 PageID #:2068




        b. restrain and enjoin any such accounts or funds from transferring or disposing of any

            money or other of Defendants’ assets until further ordered by this Court.

     8. Sneaker Match is authorized to issue expedited written discovery, pursuant to the Federal

        Rules of Civil Procedure 33, 34 and 36, related to:

        a. the identities and locations of Defendants, their agents, servants, employees,

            confederates, attorneys, and any persons acting in concert or participation with them,

            including all known contact information, including any and all associated e-mail

            addresses; and

        b. the nature of Defendants’ operations and all associated sales, methods of payment for

            services and financial information, including, without limitation, identifying

            information      associated      with      the      Online      Marketplaces, Online

            Seller Alisases, Domain Names, and Defendants’ financial accounts, as well as

            providing a full accounting of Defendants’ sales and listing history related to their

            respective Online Marketplaces and Domain Names.

        Sneaker Match is authorized to issue any such expedited discovery requests via e-mail.

        Defendants shall respond to any such discovery requests within ten (10) business days of

        being served via e-mail.

9.      Sneaker Match may provide notice of these proceedings to Defendants, including notice

        of the preliminary injunction hearing, service of process pursuant to Fed. R. Civ. P.

        4(f)(3), and any future motions, by electronically publishing a link to the Complaint, this

        Order and other relevant documents on a website to which the Domain Names which are

        transferred to Sneaker Match’s control will redirect, or by sending an e-mail to the e-mail

        addresses identified via expedited discovery. The Clerk of the Court is directed to issue a



                                                 8
      Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 9 of 13 PageID #:2069




         single original summons in the name of “hare8tees.com and all other Defendants

         identified in the Complaint” that shall apply to all Defendants. The combination of

         providing notice via electronic publication or e-mail, along with any notice that

         Defendants receive from domain name registrars, Third-Party service providers, and

         payment processors, shall constitute notice reasonably calculated under all circumstances

         to apprise Defendants of the pendency of the action and afford them the opportunity to

         present their objections.

10.      Plaintiff’s Complaint, Plaintiff’s Motion for Entry of a Temporary Restraining Order,

         Plaintiff’s Memorandum in Support of the Motion for Entry of a Temporary Restraining

         Order,   the   accompanying      Declaration     of Alejandro   Rodriguez, and     Exhibits

         thereto, Plaintiff’s Motion Electronic Service of Process Pursuant to Fed. R. Civ. P.

         4(f)(3), Plaintiff’s Memorandum in Support of the Motion for Electronic Service of

         Process Pursuant to Fed. R. Civ. P. 4(f)(3), Plaintiff’s   Notification    of    Affiliates,

         Plaintiff’s Notice of Claims Involving Trademarks, and the Temporary Restraining

         Order are unsealed.

11.      Sneaker Match shall deposit with the Court Ten Thousand Dollars ($10,000.00), as

         ordered in the TRO after the court re-opens for in-person civil proceedings, and such bond

         shall remain with the Court until a Final disposition of this case or until this Preliminary

         Injunction is terminated.

12.      Any Defendants that are subject to this Order may appear and move to dissolve

         or modify the Order as permitted by and in compliance with the Federal Rules of Civil

         Procedure and Northern District of Illinois Local Rules.




                                                   9
  Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 10 of 13 PageID #:2070



                                                  IT IS SO ORDERED.

Dated: June 3, 2021
                                            ___________________________________
                                                  MATTHEW F. KENNELLY
                                                   United States District Judge




                                       10
Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 11 of 13 PageID #:2071




                                     11
 Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 12 of 13 PageID #:2072




                                  SCHEDULE A to
                             PRELIMINARY INJUNCTON
                               DEFENDANT ALIASES
DOMAIN NAMES


  1. Sneaker-Shirts.com
  2. SneakersMatchTee.com
  3. JumpOutfits.com
  4. Conmilu.com
  5. Orohena.co
  6. mrasgrupx.com
  7. ckmeoutu.com
  8. matchkickstees.com
  9. Matchhare.com
  10. dmpoutfit.com
  11. KicksMatchTee.com
  12. Hare8Tees.com
  13. yideri.com
  14. carolsdolls.xyz
  15. quangphom.com
  16. firematchtees.com
  17. azwearity.com
  18. uncspot.com
  19. superstreetwears.com
  20. zenonastore.com
  21. lynseries.com
  22. greateeoffer.com
  23. Anzpremium.com
  24. Maztee.com
  25. touchshirt.net
  26. thexbear.com
  27. pvtshirt.com
  28. kicksoutfit.com
  31. seakergymtee.com
  32. shoppingcl.com
  33. hoangcl.store
  34. isicksick.com
  35. retroprize.com
  36. sneakershirtsone.com
  37. seakertee.com
  38. zenonastore.com
  39. ezanustore.com


                                      12
 Case: 1:21-cv-02003 Document #: 22 Filed: 06/03/21 Page 13 of 13 PageID #:2073




ETSY STORES

   1.   SneakersGameTees
   2.   SuperBVV
   3.   ThePawsPeople
   4.   KawarimonoAt
   5.   brendadelvall
   6.   sfojnlinestore
   7.   LabibaaaStudio
   8.   PhantomSonia
   9.   RosabellaGiftsShop


EBAY SELLERS

   1. marlind3843
   2. co_9455
   3. jonan73
   4. jolopo_57
   5. jachass0
   6. jennim_39
   7. niodys-32
   8. sydcoo4026
   9. elizl61
   10. ronaka_26
   11. per-7460
   12. duseric-87




                                      13
